931 F.2d 897
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

NATIONAL LABOR RELATIONS BOARD, Petitioner,v.IRON WORKERS LOCAL 433, INTERNATIONAL ASSOCIATION OF BRIDGE,STRUCTURAL AND ORNAMENTAL IRON WORKERS, AFL-CIO, Respondent.
No. 90-70053.
United States Court of Appeals, Ninth Circuit.
Submitted April 12, 1991.*Decided May 6, 1991.
Before PREGERSON, NOONAN and DAVID R. THOMPSON, Circuit Judges.


1
ORDER**


2
The order of the NLRB is ENFORCED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3